HENDRICK, J.
This is an action to recover from an attorney an excess of $250 retained by him out of the proceeds' of a note placed in his hands for collection and collected by him pending suit.
*547The sole question relates to the reasonableness of the attorney’s charge. There is considerable and forceful evidence to show that the value of the services rendered was more than $250. Indeed, were the question before us in the first instance, we would find no difficulty in fixing the value at the amount claimed by the attorney. In cases involving the weight of evidence the conclusion of the trial judge should not be disturbed unless it is clearly erroneous. In this case there is ample evidence to sustain the finding of the trial justice, and his finding should not be disturbed.
Judgment affirmed, with costs. All concur.